Citation Nr: 0915980	
Decision Date: 04/29/09    Archive Date: 05/07/09	

DOCKET NO.  03-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for mini-
strokes/transient ischemic attacks, claimed as secondary to 
service-connected reflex sympathetic dystrophy of the upper 
extremities. 

2.  Entitlement to service connection for blurred vision, 
claimed as secondary to service-connected reflex sympathetic 
dystrophy of the upper extremities. 

3.  Entitlement to service connection for numbness of the 
right side of the body, claimed as secondary to service-
connected reflex sympathetic dystrophy of the upper 
extremities. 

4.  Entitlement to service connection for memory loss, 
claimed as secondary to service-connected reflex sympathetic 
dystrophy of the upper extremities. 

5.  Entitlement to an evaluation in excess of 40 percent for 
reflex sympathetic dystrophy of the upper extremities. 

6.  Entitlement to an evaluation in excess of 40 percent for 
chronic recurrent lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to November 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2002 and August 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

In late March 2009, the Veteran submitted a motion requesting 
a hearing before a traveling Veterans Law Judge at the RO 
located in Houston, Texas.  In mid-April 2009, it was 
determined that the medical reason for the Veteran's request 
had "substantial merit," and that the request for a hearing 
should be granted.

As the Board acknowledges that the Veteran has demonstrated 
good cause, a hearing should be scheduled.  See 38 C.F.R. §§ 
20.700, 20.702 (2008).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:  

The RO should take appropriate action to 
schedule the Veteran for a hearing before 
a traveling Veterans Law Judge at the RO 
located in Houston, Texas.  A copy of the 
letter scheduling the Veteran for that 
hearing, along with a transcript of the 
hearing, should be included in the claims 
folder.  

Following completion of the above action, the Veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



